Appeal from an order *796of Family Court, Steuben County (Furfure, J.), entered October 20, 2000, which denied the petition, in a proceeding pursuant to Family Court Act article 6, to modify visitation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court properly found that petitioner failed to establish by a preponderance of the evidence that her relocation with the parties’ child from Steuben County to South Carolina is in the child’s best interests (see, Matter of Tropea v Tropea, 87 NY2d 727, 741; Sawyer v Sawyer, 242 AD2d 969, 970). The court properly considered the factors set forth in Matter of Tropea v Tropea (supra at 740-741) and found that, although the relocation would benefit the child economically, her relationship with respondent would be adversely affected because a reasonable visitation schedule would not be feasible in view of the distance between the two locations, the financial circumstances of the parties and respondent’s work schedule (cf., Matter of Gillard v Gillard, 241 AD2d 966, 968-969).
Petitioner contends for the first time on appeal that the hearing was tainted because the Law Guardian had a conflict of interest, and thus her contention is not preserved for our review (see, Ciesinski v Town of Aurora, 202 AD2d 984). Present—Pigott, Jr., P.J., Pine, Scudder, Burns and Gorski, JJ.